DETAILED ACTION
This correspondence is in response to the communications received September 28, 2021.  Claims 1-18 are pending.  Claims 1 and 8 have been amended.  Claims 16-18 have been newly added.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image1.png
    275
    378
    media_image1.png
    Greyscale

Regarding claim 1, the Applicant discloses in Fig. 1, a semiconductor structure, comprising:

a substrate (1);

a nucleation layer (3) located above the substrate (3 over 1); and

a metal nitride thin film (2) located between the nucleation layer and the substrate (2 is between 1 and 3), 

the metal nitride thin film comprising any nitride of one or more of Fe, Mg, Cu, Zn, Mn and Mo, and any combination thereof (¶ 0030 explains this).  
It is noted that element 4 is an epitaxial layer formed from III-V material.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 8, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Deligianni et al. (US 2016/0284787)  in view of Godet et al. (US 2016/0233100).

    PNG
    media_image2.png
    137
    378
    media_image2.png
    Greyscale

Regarding claims 1 and 8, Deligianni discloses in Fig. 1, reproduced above, (a method of manufacturing) a semiconductor structure, comprising:

(forming) a substrate (“substrate 110”, ¶ 0046);

(forming) a nucleation layer located above the substrate (“Seed layer 130”, ¶ 0046); and

(forming) a metal nitride thin film (“adhesion layer 120”, ¶ 0046) located between the nucleation layer and the substrate, the metal nitride thin film comprising any nitride of one or more of Fe, Cu, Zn, and Mn, and any combination thereof (“The adhesion layer 120 may include … manganese nitride”, ¶ 0046).

 Deligianni et al. (US 2016/0284787) ¶ 0046 discusses substrate 110, “adhesion layer 120”, which may be selected from manganese nitride, 120 being below seed layer 130.  Fig. 1, shown below.

Deligianni does not disclose wherein the seed layer is a nucleation layer.

seed/nucleation surface that allows ALD materials to nucleate and grow on the nucleated sites”.  Essentially Godet demonstrates the understanding in the art, that a seed layer is a nucleation layer, and the term “nucleation” is analogous to the term “seed”.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

where the seed layer is a nucleation layer,

in the invention or system of Deligianni as taught by Godet, for the purpose of utilizing a material layer as a basis for atomic layer deposition growth.

Regarding claim 3 and 11, the prior art of Deligianni et al. disclose the semiconductor structure according to claim 1 or 8, wherein a thickness of the nucleation layer is not greater than 100 nm (¶ 0048, 130 has a thickness of 60 nm).

Regarding claims 7 and 15, the prior art of Deligianni et al. disclose the semiconductor structure according to claim 1 or 8, wherein the substrate is made of a simple substance containing Si atoms, or a compound containing the Si atoms or O atoms (Deligianni discloses in ¶ 0046, where “The substrate 110 may include silicon or other substrate material, e.g., GaAs, InP, SiC, or any combination thereof.”).


Claims 2, 4, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Deligianni et al. (US 2016/0284787)  in view of Godet et al. (US 2016/0233100) in view of Meyer et al. (US 2018/0174833).

Regarding claims 2 and 10, the prior art of Deligianni et al. disclose the semiconductor structure according to claim 1 or 8, however Deligianni does not specify,
“wherein a thickness of the metal nitride thin film is at least 0.1 atomic layers”.

Meyer discloses, wherein a thickness of the metal nitride thin film is at least 0.1 atomic layers (¶ 0044, 102 has a thickness of 100 nm, wherein this thickness is much greater than 0.1 atomic layers).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein a thickness of the metal nitride thin film is at least 0.1 atomic layers”,

in the invention or system of Deligianni et al. as taught by Meyer, for the purpose of utilizing dimensions which allow for the accurate adjustment of the sheet resistance of the material layer.

Regarding claim 4 and 12, the prior art of Deligianni et al. disclose the semiconductor structure according to claim 1 or 8, however Deligianni does not disclose,
“wherein the nucleation layer is made of AIN or an alloy formed by AIN and one or more elements of Fe, Mg, Cu, Zn, Mn and Mo”.

Meyer discloses wherein layer 103 is AlN, ¶ 0044.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the nucleation layer is made of AIN or an alloy formed by AIN and one or more elements of Fe, Mg, Cu, Zn, Mn and Mo”,

in the invention or system of Deligianni et al. as taught by Meyer, for the purpose of using a material layer which can be the basis for subsequent III-V active semiconductor material formation.


Claims 5, 6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Deligianni et al. (US 2016/0284787)  in view of Godet et al. (US 2016/0233100) in view of Lee et al. (US 2010/0193843).

Regarding claims 5 and 13, the prior art of Deligianni et al. disclose the semiconductor structure according to claim 1 or 8, however Deligianni et al. do no disclose, further comprising:
“an epitaxial layer located above the nucleation layer”.

Lee discloses, an epitaxial layer located above the nucleation layer (Lee discloses in Fig. 2B, where 22 is formed on 21, where 22 is grown by epitaxy, ¶ 0036).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“an epitaxial layer located above the nucleation layer”,

in the invention or system of Deligianni et al. as taught by Lee, for the purpose of active semiconductor III-V material formation with reduced density of dislocation.

Regarding claims 6 and 14, the prior art of Deligianni et al. disclose the semiconductor structure according to claim 5 or 13, and wherein the epitaxial layer is made of a group III nitride (as stated in the rejection of claim 5, Lee discloses in ¶ 0036 of Fig. 2B, wherein 22 is made of aluminum nitride).


9 is rejected under 35 U.S.C. 103 as being unpatentable over Deligianni et al. (US 2016/0284787) in view of Godet et al. (US 2016/0233100) in view of Stevens et al. (US 2021/0057223).

Regarding claim 9, the prior art of Deligianni et al. disclose the method according to claim 8, however they do not disclose,
“wherein the metal nitride thin film is formed by a reaction of metal and ammonia gas”.

Stevens discloses in ¶ 0114, wherein molybdenum nitride is deposited with precursor gas which includes ammonia to lend the nitrogen constituent atoms.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the metal nitride thin film is formed by a reaction of metal and ammonia gas”,

in the invention or system of Deligianni et al. as taught by Stevens, for the purpose of disclosing the method by which one can deposit a molybdenum nitride layer.


Allowable Subject Matter
Claims 16-18 are allowed. 

The following is an Examiner's statement of reasons for allowance: The semiconductor structure as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 16, the prior art of Meyer et al. (US 2018/0174833) discloses a semiconductor structure, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the limitation shown below.

Regarding claim 16, the prior art of Meyer discloses in Fig. 1, a semiconductor structure, comprising: 

a substrate (101, labeled “Substrate”); 

a nucleation layer located above the substrate (semiconductor material layer 103 on substrate 101, where 103 is a III-V nitride layer, one of which is aluminum nitride, which is grown on the transition metal nitride film 102, as discussed in ¶ 0042); and 

a metal nitride thin film (102, “TMN layer”, TMN stands for transitional metal nitride, ¶ 0002, 0017) located between the nucleation layer and the substrate (102 is located between 101 and 103).


“the metal nitride thin film comprising any nitride of Mg”.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDUARDO A RODELA/            Primary Examiner, Art Unit 2893